RECEIVED

JUL 17 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
TONY R. MOORE, CLERK ALEXANDRIA DIVISION

WESTERN DISTRICT OF LOUISIAN
ALEXANDRIA, LOUISIANA

JOHN LUTTRULL, CIVIL ACTION NO. 1:19-CV-070-P
Petitioner
VERSUS JUDGE DEE D. DRELL
DARREL VANNOY, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

Before the court is the Report and Recommendation of the Magistrate Judge
previously filed herein (Doc. 14) and the Petitioner’s objection thereto (Doc. 15).
Petitioner contends that the Magistrate Judge erred in finding his habeas petition
untimely. Specifically, he asserts the Magistrate Judge’s calculation was incorrect.

We conducted a de novo review of the record including Petitioner’s objection
and previous filings. In his objection, Petitioner claims that he timely filed an
application for post-conviction relief with the 7‘ Judicial District Court, Parish of
Concordia, State of Louisiana, on September 3, 2013. (Doc. 15, p.4). However, in prior
filings, Petitioner asserted that he filed the same application on September 11, 2013
(Doc. 18-1, p.41), October 13, 2013 (Doc. 13-1, p. 35), and October 18, 2013 (Doc. 13-
1, p.35). There is no evidence in the record which firmly establishes which of those
four dates the application was actually filed. Taking the earliest filing date of
September 3, 2018, we still find Petitioner failed to timely file his habeas petition

with this court.
Petitioner’s judgment became final by on December 20, 2012. He had 365 days
from that date to file his habeas petition with this court. That time delay tolled
beginning September 3, 2013, when he filed his application for post conviction relief
and began to run again on November 2, 2017, when his application was denied. The
tolling period began again December 29, 2017, when he filed his “Writ of Review”
with the Louisiana Third Circuit Court of Appeal and continued through August 28,
2018, when his writ application was denied.

Petitioner argues the tolling period began a third time when he filed his writ
application with the Louisiana Supreme Court on October 17, 2018, but he is
mistaken. As explained in the Magistrate Judge’s Report and Recommendation, the
time period for filing a habeas petition continues to run when there are no properly
filed applications for post conviction or other collateral review proceedings pending.
Because the Louisiana Supreme Court denied writs specifically because it was
untimely under Louisiana Supreme Court Rule X §5, there was no properly filed
proceeding pending any time after August 28, 2018. Accordingly, the 109 days ran
on October 20, 2018.

We note that even if the filing of the writ application with the Louisiana
Supreme Court tolled the statute of limitations from October 17, 2018 through
December 17, 2018, his habeas petition would still have been due to this court on or
before December 20, 2018. Accordingly, his January 17, 2019 filing is untimely.

Thus,
IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254 (Doc. 1) is hereby DENIED and DISMISSED with prejudice as time-barred
under 28 U.S.C. § a

SIGNED this Ie va of July 2019, at Alexandria, Louisiana.

JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT
